Title: To George Washington from Henry Knox, 18 June 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department June 18. 1794
               
               I have the honor of submitting to you an answer which was transmitted by the post on Monday the 16 to Captain Aylet Lee, and a copy of which was at the same time transmitted to Governor Henry Lee, who had written upon the subject.
               An answer shall be prepared for Mr Anderson and Mr Pollock by your return.
               An answer was yesterday received at 3. oClock P.M. by Mr Dandridge from Governor Mifflin dated the 14th instant—being a lengthy explanatory and justificatory letter respecting his Conduct in the Presque Isle business—a suitable reply will be made in order to avoid controversy.  I have the honor to be with perfect respect Your obedient Servant.
               
                  H. Knox
               
            